Citation Nr: 1426687	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) for a non-college degree program while concurrently pursing a college degree at an approved institution of higher learning.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 letter decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was approved for education benefits under the Post-9/11 GI Bill, beginning in August 2009.  He enrolled in a college degree program at Rasmussen College in October 2009 and was still enrolled as of April 2012.

2.  From November 2010 to December 2010, the Veteran enrolled in a real estate licensure program, a non-college degree program, at Kaplan Professional Schools.


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational benefits under Chapter 33 (Post-9/11 GI Bill) for the non-college degree program at Kaplan Professional Schools from November 2010 to December 2010.  38 U.S.C.A. §§ 3301-3324 (West 2002); 38 C.F.R. §§ 21.9505, 21.9590 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In the present case, the Board acknowledges that no VCAA notification letter was sent to the Veteran.  However, education claims have their own regulatory notice and assistance duties.  See 38 C.F.R. §§ 21.1031(b), 38 C.F.R. § 21.1032 (2013).  There is no indication in VA's general duty to notify and assist provisions that Congress intended to revise the unique, specific claim provisions of 38 C.F.R. § 21.1031.  Barger v. Principi, 16 Vet. App. 132 (2002). 

In the present case, the provisions of VA's duty to notify and assist statutes and regulations have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. §§ 21.1031(b), 38 C.F.R. § 21.1032; Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Further, the December 2010 letter decision advised him why his real estate education program did not qualify for Chapter 33 benefits.  In his June 2011 notice of disagreement, November 2011 VA Form 9, and at his October 2012 Board videoconference hearing, the Veteran demonstrated sufficient knowledge as to the legal reasons his claim was denied.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Post-9/11 GI Bill is established for individuals who served on active duty after September 10, 2001, effective August 1, 2009.  38 C.F.R. § 21.9500 (2013).  Basic eligibility is established under 38 U.S.C.A. Chapter 33 and under 38 C.F.R. § 21.9520. 

Payments of educational assistance are based on pursuit of a program of education.  38 C.F.R. § 21.9590(a).  Subject to paragraph (a), VA will approve a program of education under 38 U.S.C.A. Chapter 33 selected by the individual if the program meets the definition of a program of education in 38 C.F.R. § 21.9505.  See 38 C.F.R. § 21.9590(b)(1).  Program of education means a curriculum or combination of courses pursued at an institution of higher learning that are accepted as necessary to meet the requirements for a predetermined and identified educational, professional, or vocational objective.  The curriculum or combination of courses pursued must be listed in the institution of higher learning's catalog and included in the approval notice provided by the State approving agency to VA.  38 C.F.R. § 21.9505.  Institution of higher learning means a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate state education authority under state law to grant an associate or higher degree.  When there is no state law to authorize the granting of such a degree, the school may be recognized as an institution of higher learing if it is accredited for degree programs by a recognized accrediting agency.  See 38 C.F.R. § 21.9505.

In July 2009, VA notified the Veteran that he was eligible for benefits for an approved program of education or training under the Post-9/11 GI Bill.  The Veteran enrolled in Rasmussen College to pursue his business degree.  The Veteran has been receiving education benefits under the Post-9/11 GI Bill for his undergraduate work at Rasmussen College.  From November 2010 to December 2010, while enrolled as a full-time student at Rasmussen College, the Veteran enrolled in a real estate course program at Kaplan Professional Schools.  During his October 2012 hearing before the Board, the Veteran testified that he called the VA education hotline before enrolling at Kaplan to ensure that his Chapter 33 benefits would cover his real estate courses at Kaplan.  He testified that the VA employee informed him that he would be entitled to benefits while simultaneously attending both schools.

In December 2010, the RO notified the Veteran that, although he is eligible for benefits under the Post-9/11 GI Bill, VA would not pay benefits for his courses at Kaplan.  The Veteran filed a notice of disagreement with the decision, and contends that VA told him that his coursework at Kaplan would be covered even though he was simultaneously taking undergraduate classes at Rasmussen College.  The education file reflects that the Veteran's classes at Rasmussen College have been paid under the Post-9/11 GI Bill during the period in question (November 2010 through December 2010).  Thus, the question in this case is whether the Veteran is entitled to benefits for the courses that he took simultaneously at Kaplan Professional Schools under the Post-9/11 GI Bill in November 2010 to December 2010, such that his tuition from that program can be paid under the Post-9/11 GI Bill.

The Veteran is not eligible for payment for his real estate licensure classes at Kaplan Professional Schools because it is a non-college degree program offered at an institution other than a college or university.  In other words, the real estate program completed at Kaplan does not qualify as an institute of higher learning under the Post-9/11 GI Bill.

The facts of this case are not in dispute.  The Veteran received education benefits under the Post-9/11 GI Bill since 2009 for his undergraduate work at Rasmussen College.  In November 2010, he simultaneously enrolled in a real estate licensure program at Kaplan Professional Schools.  An individual may attend more than one institution of higher learning at a time, provided that the programs at each institution are approved and the classes count toward the completion of the primary program.  In other words, the school granting the degree must accept the credits taken at the secondary school as part of the course requirements.  In this case, the evidence does not suggest that the Veteran took real estate courses at Kaplan in furtherance of his undergraduate degree from Rasmussen.  Moreover, there is no evidence that Rasmussen College will accept the Veteran's real estate classes from Kaplan towards his undergraduate degree from Rasmussen.  Further, as noted above, the real estate program at Kaplan Professional Schools is a non-college degree program offered at an institution other than a college or university, and it does not qualify as an institute of higher learning.

The Veteran argues that VA should grant entitlement to education benefits from Kaplan because VA told him that they would.  Nevertheless, the Veteran attended an institution that is a non-college degree school, and non-college degree schools do not qualify for Chapter 33 benefits.  Therefore, the Veteran is not entitled to Chapter 33 benefits for the real estate program completed at Kaplan Professional Schools.  See 38 C.F.R. §§ 21.9590(a), 21.9505. 

VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  The Board is not free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 433 (1992). 

The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to educational assistance benefits under Chapter 33 for a non-college degree program is not established.  Accordingly, the claim must be denied. 


ORDER

Entitlement to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) for a non-college degree program completed at Kaplan Professional Schools from November 2010 to December 2010 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


